DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2,4,8-12, and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaguchi US 20160227173.


Regarding claim 1, Yamaguchi meets the claim limitations, as follows: 
A portable recording device, comprising: 
an accessory housing (i.e. wearable camera 10 has a casing 10a) [paragraph 104; fig. 5-7]; 
one or more sensors physically coupled to the accessory housing to capture real-time data from a surrounding environment (i.e. wearable camera 10 has an image sensor to capture video) [paragraph 73; fig. 5-7]; 
a category selector physically coupled to the accessory housing to selectively toggle, via user actuation, between one or more preset positions that designate a category classification to the real-time data (i.e. attribute selecting switch SW4 record the attribute of the data when SW3 is pressed. Example attributes selected using SW4 are DUI C1, drug abuse violation C2, and stolen property C3) [paragraph 100,107, 156; fig. 5-7]; and 
an activation button physically coupled to the accessory housing to selectively trigger one or more actions associated with the capture of the real-time data (i.e. attribute selecting switch SW4 record the attribute of the data when SW3 is pressed (could be activation button). The snapshot switch SW2 could also be the activation button) [paragraph 100,107, 156; fig. 5-7].


Regarding claim 2, Yamaguchi meets the claim limitations, as follows: 
The portable recording device of claim 1, and wherein the one or more sensors further comprise: 
a camera configured to capture a first stream of real-time video image data of the real- time data (i.e. wearable camera 10 has an image sensor to capture video) [paragraph 73; fig. 5-7]; 
a microphone configured to capture a second stream of real-time audio data of the real- time data (i.e. wearable device known to have a microphone. Further, a microphone can collect sounds from the patrol car area) [paragraph 5,50,148]; and 
a speaker configured to broadcast a third stream of real-time audio data (i.e. speaker 207) [paragraph 136; fig. 8-9].


Regarding claim 4, Yamaguchi meets the claim limitations, as follows:
The portable recording device of claim 1, wherein the one or more sensors further comprise a tactile feedback mechanism that causes a vibration of the accessory housing that corresponds to operations of the portable recording device (i.e. vibrator 27 causes tactile feedback) [paragraph 72,102].

Regarding claim 8, Yamaguchi meets the claim limitations, as follows:
The portable recording device of claim 1, wherein the activation button is configured to cause the portable recording device to perform a discrete action of the one or more actions based at least in part on an alignment of the category selector with one of the one or more preset positions (i.e. attribute selecting switch SW4 record the attribute of the data when SW3 is pressed (could be activation button). The snapshot switch SW2 could also be the activation button) [paragraph 100,107, 156; fig. 5-7].

Regarding claim 9, Yamaguchi meets the claim limitations, as follows:
The portable recording device of claim 1, wherein the activation button is configured to receive a plurality of input forms of the user actuation, wherein individual ones of the plurality of input forms of the user actuation correspond to individual actions of the one or more actions, and wherein the plurality of input forms of the user actuation comprise at least a double-click, single-click, long-click, or a short-click (i.e. The snapshot switch SW2 could also be the activation button) [paragraph 100,107, 156; fig. 5-7].

Regarding claim 10, Yamaguchi meets the claim limitations, as follows:
The portable recording device of claim 1, further comprising: 
a controller physically coupled to the accessory housing to generate multimedia data that comprises at least the real-time data (i.e. MCU generates the multimedia data from the various sensors) [paragraph 73; fig. 3]; and 
a wireless transceiver physically coupled to the accessory housing to transmit the multimedia data to a computing device associated with the portable recording device (i.e. wireless communicator 21) [paragraph 81-82; fig. 3].

Claim 11 is rejected using similar rationale as claims 1 and 10.

Regarding claim 12, Yamaguchi meets the claim limitations, as follows:
The portable recording device of claim 11, wherein the one or more buttons include an activation button to selectively trigger, via user actuation, one or more actions associated with the stream of real-time data, the one or more actions including to start, pause, or stop the capture of the stream of real-time data (i.e. The snapshot switch SW2 could also be the activation button) [paragraph 100,107, 156; fig. 5-7].



Regarding claim 16, Yamaguchi meets the claim limitations, as follows:
The portable recording device of claim 11, further comprising: a wake-up button physically coupled to the accessory housing, the wake-up button being configured to selectively activate and de-activate the wireless transceiver (i.e. communication mode switch SW5 has on and off stages) [paragraph 111].

Claim 17 is rejected using similar rationale as claim 11.

Regarding claim 18, Yamaguchi meets the claim limitations, as follows:
The electronic device of claim 17, further comprising: an activation button physically coupled to the accessory housing, the activation button to at least selectively trigger, via user actuation, a start, a pause, or a stop of capturing the stream of real-time multimedia data (i.e. The snapshot switch SW2 could also be the activation button) [paragraph 100,107, 156; fig. 5-7].

Claim 19 is rejected using similar rationale as claim 7.


Regarding claim 20, Yamaguchi meets the claim limitations, as follows:
The electronic device of claim 17, further comprising: a wireless transceiver physically coupled to the accessory housing to transmit the stream of real-time multimedia data to a computing device associated with the electronic device (i.e. wireless communicator 21 transmits data) [paragraph 81-82; fig. 3].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3, 5, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi in view of Nusbaum US 20120236178.

Regarding claim 3, Yamaguchi do/does not explicitly disclose(s) the following claim limitations:
wherein the third stream of real-time audio data comprises at least one of an audible request for a user input or an audible confirmation of the user input.
However, in the same field of endeavor Nusbaum discloses the deficient claim limitations, as follows:
wherein the third stream of real-time audio data comprises at least one of an audible request for a user input or an audible confirmation of the user input (i.e. speaker prompts user to enter input.) [paragraph 56].
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the teachings of Yamaguchi with Nusbaum to have the third stream of real-time audio data comprises at least one of an audible request for a user input or an audible confirmation of the user input.
It would be advantageous because the user could operate the device without visual feedback from the device and only use audio. 
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of filing, to modify the teachings of Yamaguchi with Nusbaum to obtain the invention as specified in claim 3.

Regarding claim 5, Yamaguchi meets the claim limitations, as follows:
The portable recording device of claim 1, further comprising: a mode button physically coupled to the accessory housing, the mode button being configured to selectively toggle, via user actuation, between an audio feedback preference or a tactile feedback preference (i.e. SW6 switches between LED and/or Vibration feedback. Combined with the audio of claim 3, it would be obvious to use the switch to switch between audio and vibration.) [paragraph 93,102; fig. 7].

Claim 13 is rejected using similar rationale as claim 5.

Claim(s) 6,7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi in view of Ikeda US 20160227092.

Regarding claim 6, Yamaguchi do/does not explicitly disclose(s) the following claim limitations:
wherein the category selector comprises a category wheel, the category wheel having an indicator tab, and wherein the indicator tab is configured to signpost, via the user actuation, the one or more preset positions in response to the user actuation of the category wheel, the one or more preset positions marked on a front face of the portable recording device and further situated radially about the category wheel
However, in the same field of endeavor Ikeda discloses the deficient claim limitations, as follows:
wherein the category selector comprises a category wheel, the category wheel having an indicator tab, and wherein the indicator tab is configured to signpost, via the user actuation, the one or more preset positions in response to the user actuation of the category wheel, the one or more preset positions marked on a front face of the portable recording device and further situated radially about the category wheel (i.e. SW can be a wheel used to accept user instruction. The wheel could display positions of different marked input options) [paragraph 22].
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the teachings of Yamaguchi with Ikeda to have the category selector comprises a category wheel, the category wheel having an indicator tab, and wherein the indicator tab is configured to signpost, via the user actuation, the one or more preset positions in response to the user actuation of the category wheel, the one or more preset positions marked on a front face of the portable recording device and further situated radially about the category wheel.
It would be advantageous because a wheel is a well-known input option used to select different input commands. 
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of filing, to modify the teachings of Yamaguchi with Ikeda to obtain the invention as specified in claim 6.

Regarding claim 7, Yamaguchi meets the claim limitations, as follows:
The portable recording device of claim 1, wherein the category selector comprises a slide indicator tab that is configured to slide within an elongated slot etched into a front face of the portable recording device, the slide indicator tab being further configured to signpost the one or more preset positions in response to the user actuation of the slide indicator tab, the one or more preset positions marked on the front face of the portable recording device adjacent to the elongated slot (i.e. category selector is a slide with an indication of which position it is in that are marked on the side of the slide. It would be obvious that it could be placed on the front of the device.) [fig. 5-7].
The Applicant has not presented persuasive evidence that the claimed location is for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed location).  Also, the applicant has not shown that the claimed location produces a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art.  It has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover optimum locations by routine optimization and experimentation (in re Japikse; in re Kuhle).  See MPEP 2144.04(IV) and 2144.05(II), In re Aller, 220 F.2d 454, 456, 105 USPQ 223, 225 (CCPA 1955), In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).

Allowable Subject Matter
Claims 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED T WALKER whose telephone number is (571)272-1839.  The examiner can normally be reached on M-F: 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jared Walker/Primary Examiner, Art Unit 2426